Citation Nr: 0020719	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  94-47 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied entitlement to service connection for 
bilateral hearing loss.  In April 1997, the Board remanded 
the case to the RO for additional development.  While the 
case was in remand status, the veteran perfected an appeal of 
a rating decision denying his claim for service connection 
for tinnitus.  The case was returned to the Board in July 
2000. 


REMAND

The veteran asserts that he incurred bilateral hearing loss 
and tinnitus as result of considerable exposure to small arms 
fire and a dynamite explosion during service.  Alternatively, 
he maintains that his service-connected sinusitis caused his 
bilateral hearing loss.  

In April 1997, this case was remanded by the Board to the RO 
for additional development, to include a VA examination by an 
ear, nose and throat specialist, who was to be requested to 
provide an opinion as to whether it is at least as likely as 
not that any tinnitus or bilateral hearing loss was caused or 
chronically worsened by acoustic trauma in service or by the 
veteran's service-connected sinusitis and rhinitis.  

In August 1997, the veteran underwent a VA "AUDIO-EAR" 
examination and a VA "NOSE AND SINUSES" examination, both 
of which were performed by the same examiner.  This examiner 
did not provide an opinion concerning the etiology of the 
veteran's tinnitus and hearing loss.  Instead, she quoted 
portions of the report of an August 1997 VA examination by a 
physician with the ENT service, relating to the etiology of 
these disorders.  Unfortunately, the claims folder only 
contains a portion of the August 1997 VA ENT examination, and 
this portion does not include an opinion concerning the 
etiology of the veteran's hearing loss or tinnitus. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to associate 
the complete report of the August 1997 VA 
ear, nose and throat examination with the 
claims file .  If the RO is unable to 
secure this report or after a review of 
the report, if obtained, the RO 
determines that it does not conform to 
the instructions in the Board's April 
1997 remand, the RO should request the 
ENT physician who performed the August 
1997 examination to review the claims 
folder and provide opinions as to whether 
it is at least as likely as not that the 
veteran's tinnitus is etiologically 
related to noise exposure during service 
or was caused or chronically worsened by 
the his service-connected sinusitis and 
rhinitis, and as to whether it is at 
least as likely as not that the veteran's 
hearing loss is etiologically related to 
noise exposure during service or was 
caused or chronically worsened by his 
service-connected sinusitis and rhinitis.  
The rationale for each opinion must be 
explained. 

2.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




